Exhibit 10.1



ASTEC INDUSTRIES, INC.
EXECUTIVE CHANGE IN CONTROL
SEVERANCE PLAN




ARTICLE 1
PURPOSE AND TERM


1.1 Purpose.  Astec Industries, Inc. (the "Company") established this Astec
Industries, Inc. Executive Change in Control Severance Plan (the "Plan") in
order to ensure continuity of management leading up to and following a potential
Change in Control transaction, by mitigating the uncertainty an executive may
have regarding his or her future employment due to a Change in Control, thereby
encouraging executives responsible for negotiating potential transactions to do
so with independence and objectivity.  The Plan supersedes all written or
unwritten severance plans, notice plans, practices or programs offered or
established to participants by the Company providing severance pay or similar
benefits.  The Company intends that this Plan qualify as and come within the
various exceptions and exemptions under the Employee Retirement Income Security
Act of 1974 ("ERISA"), as amended, for an unfunded plan maintained primarily for
a select group of management or highly compensated employees, and any
ambiguities in this Plan shall be construed to effect that intent.


1.2 Term.  The Plan shall generally be effective as of the Effective Date,
subject to amendment from time to time in accordance with Section 8.2.  The Plan
shall continue until terminated pursuant to Article 8 of the Plan.


ARTICLE 2
DEFINITIONS


As used herein, the following words and phrases shall have the following
meanings:


2.1 "Affiliate" means Astec Industries, Inc. and any other corporation or entity
(including, but not limited to, a partnership or a limited liability company)
that is affiliated with the Company through stock or equity ownership or
otherwise, and is designated as an Affiliate for purposes of this Plan by the
Committee.


2.2 "Base Salary" means the amount a Participant is entitled to receive as wages
or salary on an annualized basis as in effect from time to time, without
reduction for any pre-tax contributions to benefit plans.  Base Salary does not
include bonuses, commissions, overtime pay or income from stock options, stock
grants or other incentive compensation.


2.3 "Board" means the Board of Directors of the Company.
1

--------------------------------------------------------------------------------





2.4 "Cause" as a reason for a Participant's termination of employment shall have
the meaning assigned such term in the employment, severance or similar
agreement, if any, between such Participant and the Company or an Affiliate,
provided, however that if there is no such employment, severance or similar
agreement in which such term is defined, "Cause" shall mean any of the following
acts by the Participant, as determined by the Committee: gross neglect of duty,
prolonged absence from duty without the consent of the Company, material breach
by the Participant of any published Company code of conduct or code of ethics;
intentionally engaging in activity that is in conflict with or adverse to the
business or other interests of the Company; or willful misconduct, misfeasance
or malfeasance of duty which is reasonably determined to be detrimental to the
Company.  The determination of the Committee as to the existence of "Cause"
shall be conclusive on the Participant and the Company.


2.5 "Change in Control" means the occurrence of any of the following events:


(a) during any consecutive 12-month period, individuals who, at the beginning of
such period, constitute the Board of Directors of the Company (the "Incumbent
Directors") cease for any reason to constitute at least a majority of such
Board, provided that any person becoming a director after the beginning of such
12-month period and whose election or nomination for election was approved by a
vote of at least a majority of the Incumbent Directors then on the Board shall
be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to the election or removal of directors
("Election Contest") or other actual or threatened solicitation of proxies or
consents by or on behalf of any Person other than the Board ("Proxy Contest"),
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest, shall be deemed an Incumbent Director; or


(b) any Person becomes a Beneficial Owner, directly or indirectly, of either (A)
35% or more of the then-outstanding shares of common stock of the Company
("Company Common Stock") or (B) securities of the Company representing 35% or
more of the combined voting power of the Company's then outstanding securities
eligible to vote for the election of directors (the "Company Voting
Securities"); provided, however, that for purposes of this subsection (ii), the
following acquisitions of Company Common Stock or Company Voting Securities
shall not constitute a Change in Control: (w) an acquisition directly from the
Company, (x) an acquisition by the Company or a Subsidiary, (y) an acquisition
by any employee benefit plan (or related trust) sponsored or maintained by the
Company or any Subsidiary, or (z) an acquisition pursuant to a Non-Qualifying
Transaction (as defined in subsection (c) below); or
2

--------------------------------------------------------------------------------



(c) the consummation of a reorganization, merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company or a
Subsidiary (a "Reorganization"), or the sale or other disposition of all or
substantially all of the Company's assets (a "Sale") or the acquisition of
assets or stock of another corporation or other entity (an "Acquisition"),
unless immediately following such Reorganization, Sale or Acquisition: (A) all
or substantially all of the individuals and entities who were the Beneficial
Owners, respectively, of the outstanding Company Common Stock and outstanding
Company Voting Securities immediately prior to such Reorganization, Sale or
Acquisition beneficially own, directly or indirectly, more than 35% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Reorganization, Sale or Acquisition (including, without
limitation, an entity which as a result of such transaction owns the Company or
all or substantially all of the Company's assets or stock either directly or
through one or more subsidiaries, the "Surviving Entity") in substantially the
same proportions as their ownership, immediately prior to such Reorganization,
Sale or Acquisition, of the outstanding Company Common Stock and the outstanding
Company Voting Securities, as the case may be, and (B) no Person (other than (x)
the Company or any Subsidiary, (y) the Surviving Entity or its ultimate parent
entity, or (z) any employee benefit plan (or related trust) sponsored or
maintained by any of the foregoing) is the Beneficial Owner, directly or
indirectly, of 35% or more of the total common stock or 35% or more of the total
voting power of the outstanding voting securities eligible to elect directors of
the Surviving Entity, and (C) at least a majority of the members of the board of
directors of the Surviving Entity were Incumbent Directors at the time of the
Board's approval of the execution of the initial agreement providing for such
Reorganization, Sale or Acquisition (any Reorganization, Sale or Acquisition
which satisfies all of the criteria specified in (A), (B) and (C) above shall be
deemed to be a "Non-Qualifying Transaction"); or


(d) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.


2.6 "Code" means the Internal Revenue Code of 1986, as amended from time to
time, and includes a reference to the underlying proposed or final regulations.


2.7 "Committee" means the Compensation Committee of the Board.


2.8 "Company" means Astec Industries, Inc., or its successor as provided in
Section 10.7.
3

--------------------------------------------------------------------------------



2.9 "Disability" of a Participant means that the Participant (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Participant's employer. In the event of a
dispute, the determination of whether a Participant is Disabled will be made by
the Committee and may be supported by the advice of a physician competent in the
area to which such Disability relates.


2.10 "Effective Date" means July 28, 2016.


2.11 "Employee" means any regular, full-time or part-time employee of the
Company or any Affiliate.  Where the context requires in connection with a
Participant who is employed directly by an Affiliate, the term "Company" as used
herein includes such Affiliate.


2.12 "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended.


2.13 "Good Reason" means, as a reason for a Participant's resignation from
employment, the occurrence of any of the following without the consent of the
Participant: (a) a material reduction by the Company or an Affiliate in the
Participant's Base Salary or Target Annual Bonus as in effect on the Effective
Date or as the same may be increased from time to time (other than an overall
reduction in salaries of 10% or less that affects substantially all of the
Company's full-time employees); (b) a material diminution in the Participant's
authority, duties or responsibilities; (c) the relocation of the Participant's
principal office to a facility or location more than fifty (50) miles away from
the Participant's principal place of work immediately prior to the relocation;
or (d) any failure by the Company to comply with Section 10.7 of this Agreement.
A termination by a Participant shall not constitute termination for Good Reason
unless the Participant shall first have delivered to the Company, not later than
90 days after the initial occurrence of an event deemed to give rise to a right
to terminate for Good Reason, written notice setting forth with specificity the
occurrence of such event, and there shall have passed a reasonable time (not
less than 30 days) within which the Company may take action to correct, rescind
or otherwise substantially reverse the occurrence supporting termination for
Good Reason as identified by the Participant.
2.14 "Participant" means any Employee designated by the Committee as a
participant in the Plan.  Each Participant shall be designated as a Tier I, Tier
II or Tier III Participant, as specified in Exhibit A hereto, as amended by the
Board from time to time.
4

--------------------------------------------------------------------------------



2.15 "Payment Multiple" means 3.0 for Tier I Participants, 2.0 for Tier II
Participants and 1.5 for Tier III Participants.


2.16 "Plan" means this Astec Industries, Inc. Executive Change in Control
Severance Plan.


2.17 "Target Annual Bonus" means, with respect to any Participant, the
Participant's target bonus opportunity under the annual incentive plan
applicable to the Participant.


2.18 "Termination Date" means the date of the termination of a Participant's
employment with the Company as determined in accordance with Article 7.


ARTICLE 3
ELIGIBILITY


3.1 Participation.  The Committee or the Board shall designate from time to time
those Employees or classes of Employees who are Participants in the Plan.  In
the event the Committee or the Board designates certain Participants by job
title, position, function or responsibilities, an Employee who is appointed to
such a position after the Effective Date of this Plan shall be a Participant
upon the date he or she begins his or her duties in such position, unless
otherwise determined by the Committee or the Board.  Exhibit A, attached hereto
and made a part hereof, sets forth the initial Participants, which may be
amended by the Committee or the Board at any time prior to a Change in Control
to add or remove individual Participants or classes of Participants; provided,
however, that the removal of individual Participants or classes of Participants
from the Plan shall not be effective for at least 12 months after notification
to the Participants of such Committee or Board action.  If a Change in Control
occurs during such 12-month period, any such action to remove individual
Participants or classes of Participants shall be null and void.


3.2 Duration of Participation.  Subject to Article 4 and Article 8, an Employee
shall cease to be a Participant in the Plan if (i) his or her employment is
terminated under circumstances in which he or she is not entitled to Severance
Benefits under the terms of this Plan, or (ii) prior to a Change in Control, he
or she is removed as a Participant or ceases to be among the class of employees
designated by the Committee or the Board as Participants. Notwithstanding the
foregoing, a Participant who has terminated employment and is entitled to
Severance Benefits under Article 4 shall remain a Participant in the Plan until
the full amount of the Change in Control Severance Benefits, as applicable, and
any other amounts payable under the Plan have been paid to the Participant.
5

--------------------------------------------------------------------------------



ARTICLE 4
SEVERANCE BENEFITS


4.1 Right to Severance Benefits.


(a) A Participant shall be entitled to receive from the Company Severance
Benefits in the amount provided in Section 4.2 if, within the 24-month period
following a Change in Control (in the case of a Tier I Participant or Tier II
Participant), or the 12-month period following a Change in Control (in the case
of a Tier III Participant), (i) the Participant's employment with the Company or
any Affiliate is terminated by the Company without Cause (other than by reason
of the Participant's death or Disability) or (ii) the Participant's employment
is terminated by the Participant for Good Reason within a period of 180 days
after the occurrence of the event giving rise to Good Reason.


(b) If a Participant's employment is terminated by the Company or an Affiliate
without Cause prior to the occurrence of a Change in Control and if it can
reasonably be shown that the Participant's termination (i) was at the direction
or request of a third party that had taken steps reasonably calculated to effect
a Change in Control after such termination, or (ii) otherwise occurred in
anticipation of a Change in Control, and in either case a Change in Control
does, in fact, occur, then the Participant shall have the rights described in
the Plan as if the Change in Control had occurred on the date immediately
preceding the Termination Date.


(c) Notwithstanding anything to the contrary, no Severance Benefits shall be
provided to a Participant unless the Participant has executed and not revoked,
within forty-five (45) days after the Termination Date, a separation agreement,
including a general release of claims, in form and substance reasonably
acceptable to the Company (the "Release").


4.2 Amount of Change in Control Severance Benefits.  If a Participant's
employment is terminated in circumstances entitling him or her to Severance
Benefits as provided in Section 4.1, then, subject to Articles 5 and 6:


(a) the Company shall pay to the Participant in a single lump sum cash payment
on the 60th day after the Termination Date (or such later date as may be
required by Section 9.3 of the Plan), the aggregate of the following amounts:


(i)
a pro rata annual bonus equal to the product of (A) the higher of Participant's
Target Annual Bonus for the year in which the Change in Control occurs or
Participant's Target Annual Bonus for the year in which the Termination Date
occurs, and (B) a fraction, the numerator of which is the number of days in the
current fiscal year through the Termination Date, and the denominator of which
is 365;

6

--------------------------------------------------------------------------------



(ii)
a severance payment equal to the applicable Payment Multiple times the sum of
(x) the Participant's Base Salary (at the highest rate in effect for any period
within three years prior to the Termination Date) and (y) the higher of
Participant's Target Annual Bonus for the year in which the Change in Control
occurs or Participant's Target Annual Bonus for the year in which the
Termination Date occurs; and



(iii)
a lump sum cash payment equal to the monthly cost to provide group medical,
dental, vision and/or prescription drug plan benefits sponsored by the Company
and maintained by the Participant as of the date of the Participant's
Termination Date, multiplied by (i) 36, in the case of a Tier I Participant, or
(ii) 24, in the case of a Tier II Participant, or (iii) 18, in the case of a
Tier III Participant.  For purposes of this Section 4.2(a)(iii), the cost of
such benefits will be calculated based on the "applicable premium" determined in
accordance with Code Section 4980B(f)(4) and the regulations issued thereunder
(less the 2% administrative fee and less the active-employee rate for such
coverage) for the year in which the Termination Date occurs;



(b) all of the Participant's outstanding stock options, restricted stock units
and other time-vesting equity awards shall become fully exercisable, and all
time-based vesting restrictions on outstanding awards shall lapse;


(c) all of the Participant's outstanding performance-based equity awards shall
be deemed to have been fully earned as of the Termination Date based upon an
assumed achievement of all relevant performance goals at the "target" level, and
there shall be a full, non-prorated payout to the Participant within sixty (60)
days following the Termination Date (unless a later date is required by Article
9 hereof);


(d) for 12 months following the Termination Date, the Participant shall be
eligible for reimbursement for up to $25,000 of outplacement services and/or
financial planning services, payable by the Company promptly following delivery
to the Company of an invoice, receipt or other supporting documentation relating
to such services as reasonably requested by the Company; and


(e) to the extent not theretofore paid or provided, the Company shall timely pay
or deliver, as appropriate, the Participant's Base Salary and any accrued
vacation pay through the Termination Date and all other benefits due to the
Participant pursuant to any employee benefit plans or incentive plans maintained
by the Company with respect to services rendered by the Participant prior to the
Termination Date.
7

--------------------------------------------------------------------------------



4.3 Full Settlement; No Mitigation.  The Company's obligation to make the
payments provided for under this Plan and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Participant or others.  In no event shall the Participant be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Participant under any of the provisions of this Agreement and
such amounts shall not be reduced whether or not the Participant obtains other
employment.


ARTICLE 5
EFFECT OF SECTIONS 280G AND 4999 OF THE CODE


5.1 Mandatory Reduction of Payments in Certain Events.


(a) Notwithstanding any other contrary provisions in any plan, program or policy
of the Company, if all or any portion of the benefits payable under this Plan,
either alone or together with other payments and benefits which a Participant
receives or is entitled to receive from the Company, would constitute a
"parachute payment" within the meaning of Section 280G of the Code, the Company
shall reduce the Participant's payments and benefits payable under this Plan to
the extent necessary so that no portion thereof shall be subject to the excise
tax imposed by Section 4999 of the Code ("Excise Tax"), but only if, by reason
of such reduction, the net after-tax benefit shall exceed the net after-tax
benefit if such reduction were not made. "Net after-tax benefit" for these
purposes shall mean the sum of (i) the total amount payable to the Participant
under the Plan, plus (ii) all other payments and benefits which the Participant
receives or is then entitled to receive from the Company that, alone or in
combination with the payments and benefits payable under the Plan, would
constitute a "parachute payment" within the meaning of Section 280G of the Code,
less (iii) the amount of federal income taxes payable with respect to the
foregoing calculated at the maximum marginal income tax rate for each year in
which the foregoing shall be paid to the Participant (based upon the rate in
effect for such year as set forth in the Code at the time of the payment under
the Plan), less (iv) the amount of Excise Tax imposed with respect to the
payments and benefits described in (i) and (ii) above. The reduction of payments
due hereunder, if applicable, shall be made by first reducing cash payments and
then, to the extent necessary, reducing those payments having the next highest
ratio of Parachute Value to actual present value of such payments as of the date
of the Change in Control, as determined by the Determination Firm (as defined in
Section 5.1(b) below).  For purposes of this Article 5, present value shall be
determined in accordance with Section 280G(d)(4) of the Code.  For purposes of
this Article 5, the "Parachute Value" of a payment means the present value as of
the date of the Change in Control of the portion of such payment that
constitutes a "parachute payment" under Section 280G(b)(2) of the Code, as
determined by the Determination Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such payment.
8

--------------------------------------------------------------------------------



(b) All determinations required to be made under this Article 5 shall be made by
the accounting firm that was the Company's independent auditor prior to the
Change in Control or any other independent, nationally recognized accounting
firm or compensation consulting firm mutually acceptable to the Company and the
Participant (the "Determination Firm"). The Determination Firm shall provide
detailed supporting calculations both to the Company and the Participant. All
fees and expenses of the Determination Firm shall be borne solely by the
Company.  Absent manifest error, any determination by the Determination Firm
shall be binding upon the Company and the Participant. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Determination Firm hereunder, it is possible that
payments to which the Participant was entitled, but did not receive pursuant to
Section 5(a), could have been made without the imposition of the Excise Tax
("Underpayment").  In such event, the Determination Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Participant but no
later than March 15 of the year after the year in which the Underpayment is
determined to exist, which is when the legally binding right to such
Underpayment arises.


(c) For purposes of determining whether and the extent to which any payments
would constitute a "parachute payment" (i) no portion of any payments or
benefits that the Participant shall have waived at such time and in such manner
as not to constitute a "payment" within the meaning of Section 280G(b) of the
Code shall be taken into account, (ii) no portion of the payments shall be taken
into account which, in the opinion of tax counsel ("Tax Counsel") reasonably
acceptable to the Participant and selected by the Determination Firm, does not
constitute a "parachute payment" within the meaning of Section 280G(b)(2) of the
Code (including by reason of Section 280G(b)(4)(A) of the Code) and, in
calculating the excise tax, no portion of such payments shall be taken into
account which, in the opinion of Tax Counsel, constitutes reasonable
compensation for services actually rendered, within the meaning of Section
280G(b)(4)(B) of the Code, in excess of the "base amount" (within the meaning
set forth in Section 280G(b)(3) of the Code) allocable to such reasonable
compensation, and (iii) the value of any non-cash benefit or any deferred
payment or benefit included in the payments shall be determined by the
Determination Firm in accordance with the principles of Sections 280G(d)(3) and
(4) of the Code.


(d) In the event that the provisions of Code Section 280G and 4999 or any
successor provisions are repealed without succession, this Article 5 shall be of
no further force or effect.
9

--------------------------------------------------------------------------------



ARTICLE 6
RESTRICTIVE COVENANTS


6.1 Restrictive Covenant Agreement.  Any amounts or benefits payable pursuant to
this Plan (except for any payment pursuant to Section 4.2(e) of the Plan) shall
only be payable if the Participant executes, delivers to the Company and does
not revoke a restrictive covenant agreement in a form acceptable to the Company
(which may be contained in the same agreement as the Release required by Section
4.1(c)), which agreement will contain, at a minimum, restrictive covenants
substantially similar to the provisions contained in this Article 6.


6.2 Definitions.  The following capitalized terms used in this Section 6 shall
have the meanings assigned to them below:


(a) "Competitive Services" means the lines of business and services with which a
Participant is actively involved in conducting business on behalf of the Company
at the time of the Participant's Termination Date, to be stated with more
specificity in the restrictive covenant agreement required by Section 6.1.


(b) "Confidential Information" means any and all data and information relating
to the Company, its activities, business, or clients that (A) is or has been
disclosed to the Participant or of which the Participant becomes or has become
aware as a consequence of his employment with the Company; (B) has value to the
Company; and (C) is not generally known outside of the Company.  "Confidential
Information" shall include, but is not limited to the following types of
information regarding, related to, or concerning the Company: trade secrets (as
defined by Tenn. Code Ann. § 47-25-1702); financial plans and data; management
planning information; business plans; operational methods; market studies;
marketing plans or strategies; pricing information; product development
techniques or plans; customer lists; customer files, data and financial
information; details of customer contracts; current and anticipated customer
requirements; identifying and other information pertaining to business referral
sources; past, current and planned research and development; computer aided
systems, software, strategies and programs; business acquisition plans;
management organization and related information (including, without limitation,
data and other information concerning the compensation and benefits paid to
officers, directors, employees and management); personnel and compensation
policies; new personnel acquisition plans; and other similar information. 
"Confidential Information" also includes combinations of information or
materials which individually may be generally known outside of the Company, but
for which the nature, method, or procedure for combining such information or
materials is not generally known outside of the Company.  In addition to data
and information relating to the Company, "Confidential Information" also
includes any and all data and information relating to or concerning a third
party that otherwise meets the definition set forth above, that was provided or
made available to the Company by such third party, and that the Company has a
duty or
10

--------------------------------------------------------------------------------

obligation to keep confidential.  This definition shall not limit any definition
of "confidential information" or any equivalent term under state or federal
law.  "Confidential Information" shall not include information that has become
generally available to the public by the act of one who has the right to
disclose such information without violating any right or privilege of the
Company.


(c) "Material Contact" means contact between the Participant and a customer or
potential customer of the Company (A) with whom or which the Participant has or
had dealings on behalf of the Company; (B) whose dealings with the Company are
or were coordinated or supervised by the Participant; (C) about whom the
Participant obtains Confidential Information in the ordinary course of business
as a result of his employment with the Company; or (D) who receives products or
services of the Company, the sale or provision of which results or resulted in
compensation, commissions, or earnings for Participant within the two (2) years
prior to the Participant's Termination Date.


(d) "Person" means any individual or any corporation, partnership, joint
venture, limited liability company, association or other entity or enterprise.


(e) "Principal or Representative" means a principal, owner, partner,
shareholder, joint venturer, investor, member, trustee, director, officer,
manager, employee, agent, representative or consultant.


(f) "Protected Customer" means any Person to whom the Company has sold its
products or services or actively solicited to sell its products or services, and
with whom the Participant has had Material Contact on behalf of the Company
during his employment with the Company.


(g) "Protected Work" means any and all ideas, inventions, formulas, Confidential
Information, source codes, object codes, techniques, processes, concepts,
systems, programs, software, software integration techniques, hardware systems,
schematics, flow charts, computer data bases, client lists, trademarks, service
marks, brand names, trade names, compilations, documents, data, notes, designs,
drawings, technical data and/or training materials, including improvements
thereto or derivatives therefrom, whether or not patentable, and whether or not
subject to copyright or trademark or trade secret protection, conceived,
developed or produced by the Participant, or by others working with the
Participant or under his direction, during the period of his employment or
service, or conceived, produced or used or intended for use by or on behalf of
the Company or its customers.
11

--------------------------------------------------------------------------------



(h) "Restricted Period" means any time during the Participant's employment with
the Company, and if the Participant's employment is terminated for any reason
during the Term or if the Participant has given notice to the Company under
Section 2 hereof to cause the Term to cease to extend automatically, the
Restricted Period shall mean during the Participant's employment plus (i) twelve
(12) months following the Termination Date, in the case of a Tier I Participant
or (ii) eight (8) months following the Termination Date, in the case of a Tier
II Participant or Tier III Participant.


(i) "Restricted Territory" means the territory in which a Participant is
conducting business on behalf of the Company at the time of the Participant's
Termination Date, to be stated with more specificity in the restrictive covenant
agreement required by Section 6.1.


(j) "Restrictive Covenants" means the restrictive covenants contained in
Sections 6.3 through 6.8 of this Article 6.


6.3 Restriction on Disclosure and Use of Confidential Information.  The
Participant agrees that the Participant shall not, directly or indirectly, use
any Confidential Information on the Participant's own behalf or on behalf of any
Person other than Company, or reveal, divulge, or disclose any Confidential
Information to any Person not expressly authorized by the Company to receive
such Confidential Information.  This obligation shall remain in effect for as
long as the information or materials in question retain their status as
Confidential Information.  The Participant further agrees that he shall fully
cooperate with the Company in maintaining the Confidential Information to the
extent permitted by law. The parties acknowledge and agree that this Agreement
is not intended to, and does not, alter either the Company's rights or the
Participant's obligations under any state or federal statutory or common law
regarding trade secrets and unfair trade practices.  Anything herein to the
contrary notwithstanding, the Participant shall not be restricted from
disclosing information that is required to be disclosed by law, court order or
other valid and appropriate legal process; provided, however, that in the event
such disclosure is required by law, the Participant shall provide the Company
with prompt notice of such requirement so that the Company may seek an
appropriate protective order prior to any such required disclosure by the
Participant.


6.4 Non-Competition.  The Participant agrees that during the Restricted Period,
he will not, without prior written consent of the Company, directly or
indirectly (i) carry on or engage in Competitive Services within the Restricted
Territory on his own or on behalf of any Person or any Principal or
Representative of any Person, or (ii) own, manage, operate, join, control or
participate in the ownership, management, operation or control, of any business,
whether in corporate, proprietorship or partnership form or otherwise where such
business is engaged in the provision of Competitive Services within the
Restricted Territory.  The Participant acknowledges that the Restricted
Territory is reasonable.
12

--------------------------------------------------------------------------------



6.5 Non-Solicitation of Protected Customers.  The Participant agrees that during
the Restricted Period, he shall not, without the prior written consent of the
Company, directly or indirectly, on his own behalf or as a Principal or
Representative of any Person, solicit, divert, take away, or attempt to solicit,
divert, or take away a Protected Customer for the purpose of engaging in,
providing, or selling Competitive Services.


6.6 Non-Recruitment of Employees.  The Participant agrees that during the
Restricted Period, he shall not, directly or indirectly, whether on his own
behalf or as a Principal or Representative of any Person, solicit or induce or
attempt to solicit or induce any employee of the Company to terminate his
employment relationship with the Company or to enter into employment with the
Participant or any other Person.


6.7 Proprietary Rights.


(a) Ownership and Assignment of Protected Works.  The Participant agrees that
any and all Confidential Information and Protected Works are the sole property
of the Company, and that no compensation in addition to the Participant's base
salary is due to the Participant for development or transfer of such Protected
Works.  The Participant agrees that he shall promptly disclose in writing to the
Company the existence of any Protected Works.  The Participant hereby assigns
all of his rights, title and interest in any and all Protected Works, including
all patents or patent applications, and all copyrights therein, to the Company. 
The Participant shall not be entitled to use Protected Works for his own benefit
or the benefit of anyone except the Company without written permission from the
Company and then only subject to the terms of such permission. The Participant
further agrees that he will communicate to the Company any facts known to him
and testify in any legal proceedings, sign all lawful papers, make all rightful
oaths, execute all divisionals, continuations, continuations-in-part, foreign
counterparts, or reissue applications, all assignments, all registration
applications, and all other instruments or papers to carry into full force and
effect the assignment, transfer, and conveyance hereby made or to be made and
generally do everything possible for title to the Protected Works and all
patents or copyrights or trademarks or service marks therein to be clearly and
exclusively held by the Company.  The Participant agrees that he will not oppose
or object in any way to applications for registration of Protected Works by the
Company or others designated by the Company.  The Participant agrees to exercise
reasonable care to avoid making Protected Works available to any third party and
shall be liable to the Company for all damages and expenses, including
reasonable attorneys' fees, if Protected Works are made available to third
parties by him without the express written consent of the Company.
13

--------------------------------------------------------------------------------



Anything herein to the contrary notwithstanding, the Participant will not be
obligated to assign to the Company any Protected Work for which no equipment,
supplies, facilities, or Confidential Information of the Company was used and
which was developed entirely on the Participant's own time, unless (a) the
invention relates (i) directly to the business of the Company, or (ii) to the
Company's actual or demonstrably anticipated research or development; or (b) the
invention results from any work performed by the Participant for the Company. 
The Participant likewise will not be obligated to assign to the Company any
Protected Work that is conceived by the Participant after the Participant leaves
the employ or service of the Company, except that the Participant is so
obligated if the same relates to or is based on Confidential Information to
which the Participant had access by virtue of his employment with the Company. 
Similarly, the Participant will not be obligated to assign any Protected Work to
the Company that was conceived and reduced to practice prior to his employment,
regardless of whether such Protected Work relates to or would be useful in the
business of the Company. The Participant acknowledges and agrees that there are
no Protected Works conceived and reduced to practice by him prior to his
employment with the Company.


(b) Works Made for Hire.  The Company and the Participant acknowledge that in
the course of his employment with the Company, the Participant may from time to
time create for the Company copyrightable works.  Such works may consist of
manuals, pamphlets, instructional materials, computer programs, software,
software integration techniques, software codes, and data, technical data,
photographs, drawings, logos, designs, artwork or other copyrightable material,
or portions thereof, and may be created within or without the Company's
facilities and before, during or after normal business hours.  All such works
related to or useful in the business of the Company are specifically intended to
be works made for hire by the Participant, and the Participant shall cooperate
with the Company in the protection of the Company's copyrights in such works
and, to the extent deemed desirable by the Company, the registration of such
copyrights.


6.8 Return of Materials.  The Participant agrees that he will not retain or
destroy (except as set forth below), and will immediately return to the Company
on or prior to the Termination Date, or at any other time the Company requests
such return, any and all property of the Company that is in his possession or
subject to his control, including, but not limited to, keys, credit and
identification cards, personal items or equipment, customer files and
information, papers, drawings, notes, manuals, specifications, designs, devices,
code, email, documents, diskettes, CDs, tapes, keys, access cards, credit cards,
identification cards, computers, mobile devices, other electronic media, all
other files and documents relating to the Company and its business (regardless
of form, but specifically including all electronic files and data of the
Company), together with all Protected Works and Confidential Information
belonging to the Company or that the Participant received from or through his
employment or service with the Company.  The Participant will not make,
distribute, or retain copies of any such information or property.
14

--------------------------------------------------------------------------------



6.9 Enforcement of Restrictive Covenants.


(a) Rights and Remedies Upon Breach.  The parties specifically acknowledge and
agree that the remedy at law for any breach of the Restrictive Covenants will be
inadequate, and that in the event the Participant breaches, or threatens to
breach, any of the Restrictive Covenants, the Company shall have the right and
remedy, without the necessity of proving actual damage or posting any bond, to
enjoin, preliminarily and permanently, the Participant from violating or
threatening to violate the Restrictive Covenants and to have the Restrictive
Covenants specifically enforced by any court of competent jurisdiction, it being
agreed that any breach or threatened breach of the Restrictive Covenants would
cause irreparable injury to the Company and that money damages would not provide
an adequate remedy to the Company.  The Participant understands and agrees that
if he violates any of the obligations set forth in the Restrictive Covenants,
the period of restriction applicable to each obligation violated shall cease to
run during the pendency of any litigation over such violation, provided that
such litigation was initiated during the period of restriction.  Such rights and
remedies shall be in addition to, and not in lieu of, any other rights and
remedies available to the Company at law or in equity.  The Participant
understands and agrees that, if the Parties become involved in legal action
regarding the enforcement of the Restrictive Covenants and if the Company
prevails in such legal action, the Company will be entitled, in addition to any
other remedy, to recover from the Participant its reasonable costs and
attorneys' fees incurred in enforcing such covenants.  The Company's ability to
enforce its rights under the Restrictive Covenants or applicable law against the
Participant shall not be impaired in any way by the existence of a claim or
cause of action on the part of the Participant based on, or arising out of, this
Agreement or any other event or transaction.


(b) Severability and Modification of Covenants.  The Participant acknowledges
and agrees that each of the Restrictive Covenants is reasonable and valid in
time and scope and in all other respects.  The parties agree that it is their
intention that the Restrictive Covenants be enforced in accordance with their
terms to the maximum extent permitted by law.  Each of the Restrictive Covenants
shall be considered and construed as a separate and independent covenant. 
Should any part or provision of any of the Restrictive Covenants be held
invalid, void, or unenforceable, such invalidity, voidness, or unenforceability
shall not render invalid, void, or unenforceable any other part or provision of
this Agreement or such Restrictive Covenant.  If any of the provisions of the
Restrictive Covenants should ever be held by a court of competent jurisdiction
to exceed the scope permitted by the applicable law, such provision or
provisions shall be automatically modified to such lesser scope as such court
may deem just and proper for the reasonable protection of the Company's
legitimate business interests and may be enforced by the Company to that extent
in the manner described above and all other provisions of this Agreement shall
be valid and enforceable.
15

--------------------------------------------------------------------------------





ARTICLE 7
TERMINATION OF EMPLOYMENT


7.1 Written Notice Required.  Any purported termination of employment, whether
by the Company or by the Participant, shall be communicated by written notice to
the other (a "Notice of Termination").


7.2 Termination Date.  In the case of the Participant's death, the Participant's
Termination Date shall be his or her date of death.  In all other cases, the
Participant's Termination Date shall be the date of receipt of the Notice of
Termination or any later date specified therein within 60 days after receipt of
the Notice of Termination.


ARTICLE 8
DURATION, AMENDMENT AND TERMINATION, CLAIMS
 
8.1 Duration.  The Plan shall become effective as of the Effective Date, and
shall continue until terminated by the Committee or the Board.  Subject to
Section 8.2, the Committee or the Board may terminate the Plan as of any date
that is at least 12 months after the date of the Committee's or the Board's
action.  If any Participants become entitled to any payments or benefits
hereunder during such 12-month period, this Plan shall continue in full force
and effect and shall not terminate or expire with respect to such Participants
until after all such Participants have received such payments and benefits in
full.
 
8.2 Amendment and Termination.  Subject to the following sentence, the Plan may
be amended from time to time in any respect by the Committee or the Board;
provided, however, that any amendment that would adversely affect the rights or
potential rights of Participants shall not be effective for at least 12 months
after the date of the Committee's or the Board's action; and, provided further,
in the event that a Change in Control occurs within 12 months following an
amendment to the Plan that would adversely affect the rights or potential rights
of Participants, the amendment will not be effective.  In anticipation of or in
connection with or within three years following a Change in Control, the Plan
shall not be subject to amendment, change, substitution, deletion, revocation or
termination in any respect which adversely affects the rights of Participants
without the consent of each Participant so affected.  For the avoidance of
doubt, removal of a Participant as a Participant (other than as a result of the
Participant ceasing to be an Employee) or any reduction in payments or benefits
shall be deemed to be an amendment of the Plan which adversely affects the
rights of the Participant.
 
16

--------------------------------------------------------------------------------



8.3 Form of Amendment.  The form of any amendment or termination of the Plan
shall be a written instrument signed by a duly authorized officer or officers of
the Company, certifying that the amendment or termination has been approved by
the Committee or the Board. Subject to Sections 8.1 and 8.2 above (i) an
amendment of the Plan in accordance with the terms hereof shall automatically
effect a corresponding amendment to all Participants' rights and benefits
hereunder, and (ii) a termination of the Plan shall in accordance with the terms
hereof automatically effect a termination of all Participants' rights and
benefits hereunder.
 
8.4 Claims Procedure.


(a) A Participant may file a claim with respect to amounts asserted to be due
hereunder by filing a written claim with the Committee specifying the nature of
such claim in detail.  The Committee shall notify the claimant within 60 days as
to whether the claim is allowed or denied, unless the claimant receives written
notice from the Committee prior to the end of the 60 day period stating that
special circumstances require an extension of time for a decision on the claim,
in which case the period shall be extended by an additional 60 days.  Notice of
the Committee's decision shall be in writing, sent by mail to the Participant's
last known address and, if the claim is denied, such notice shall (i) state the
specific reasons for denial, (ii) refer to the specific provisions of the Plan
upon which such denial is based, and (iii) if applicable, describe any
additional information or material necessary to perfect the claim, an
explanation of why such information or material is necessary, and an explanation
of the review procedure in Section 8.4(b).


(b) A claimant is entitled to request a review of any denial of his claim under
Section 8.4(a).  The request for review must be submitted to the Committee in
writing within 60 days of mailing by the Committee of notice of the denial. 
Absent a request for review within the 60 day period, the claim will be deemed
conclusively denied.  The claimant or his representative shall be entitled to
review all pertinent documents, and to submit issues and comments orally and in
writing to the Committee.  The review shall be conducted by the Committee, which
shall afford the claimant a hearing and which shall render a decision in writing
within 60 days of a request for a review, provided that, if the Committee
determines prior to the end of such 60 day review period that special
circumstances require an extension of time for the review and decision of the
denial, the period for review and decision on the denial shall be extended by an
additional 60 days.  The claimant shall receive written notice of the
Committee's review decision, together with specific reasons for the decision and
reference to the pertinent provisions of the Plan.
17

--------------------------------------------------------------------------------



ARTICLE 9
CODE SECTION 409A


9.1 General.  This Plan shall be interpreted and administered in a manner so
that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements Section
409A of the Code and applicable Internal Revenue Service guidance and Treasury
Regulations issued thereunder (and any applicable transition relief under
Section 409A of the Code). Nevertheless, the tax treatment of the benefits
provided under the Plan is not warranted or guaranteed.  Neither the Company nor
its directors, officers, employees or advisers shall be held liable for any
taxes, interest, penalties or other monetary amounts owed by the Participant as
a result of the application of Section 409A of the Code.


9.2 Definitional Restrictions.  Notwithstanding anything in this Plan to the
contrary, to the extent that any amount or benefit that would constitute
non-exempt "deferred compensation" for purposes of Section 409A of the Code
("Non-Exempt Deferred Compensation") would otherwise be payable or distributable
hereunder, or a different form of payment of such Non-Exempt Deferred
Compensation would be effected, by reason of a Change in Control or a
Participant's termination of employment, such Non-Exempt Deferred Compensation
will not be payable or distributable to the Participant, and/or such different
form of payment will not be effected, by reason of such circumstance unless the
circumstances giving rise to such Change in Control or termination of
employment, as the case may be, meet any description or definition of "change in
control event" or "separation from service", as the case may be, in Section 409A
of the Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition). This provision does not
prohibit the vesting of any Non-Exempt Deferred Compensation upon a Change in
Control or termination of employment, however defined.  If this provision
prevents the payment or distribution of any Non-Exempt Deferred Compensation,
such payment or distribution shall be made on the date, if any, on which an
event occurs that constitutes a Section 409A-compliant "change in control event"
or "separation from service", as the case may be, or such later date as may be
required by Section 9.3. If this provision prevents the application of a
different form of payment of any amount or benefit, such payment shall be made
in the same form as would have applied absent such designated event or
circumstance.


9.3 Six-Month Delay Under Certain Circumstances.  Notwithstanding anything in
this Plan to the contrary, if any amount or benefit that would constitute
non-exempt "deferred compensation" for purposes of Section 409A of the Code
would otherwise be payable or distributable under this Plan by reason of a
Participant's separation from service during a period in which he is a Specified
Employee (as defined below), then, subject to any permissible acceleration of
payment by the Company under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic
relations order), (j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of
employment taxes):
18

--------------------------------------------------------------------------------



(a) if the payment or distribution is payable in a lump sum, the Participant's
right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of the Participant's death or the
first day of the seventh month following the Participant's separation from
service; and


(b) if the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following the Participant's separation from service
will be accumulated and the Participant's right to receive payment or
distribution of such accumulated amount will be delayed until the earlier of the
Participant's death or the first day of the seventh month following the
Participant's separation from service, whereupon the accumulated amount will be
paid or distributed to the Participant and the normal payment or distribution
schedule for any remaining payments or distributions will resume.


For purposes of this Agreement, the term "Specified Employee" has the meaning
given such term in Code Section 409A and the final regulations thereunder,
provided, however, that, as permitted in such regulations, the Company's
Specified Employees and its application of the six-month delay rule of Code
Section 409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by
the Board of Directors, which shall be applied consistently with respect to all
nonqualified deferred compensation arrangements of the Company, including this
Plan.


9.4 Treatment of Installment Payments.  Each payment of termination benefits
under Sections 4.3 or 4.4 of this Plan, including, without limitation, each
installment payment, shall be considered a separate payment, as described in
Treas. Reg. Section 1.409A-2(b)(2), for purposes of Section 409A of the Code.


9.5 Timing of Release of Claims.  Whenever in this Plan a payment or benefit is
conditioned on the Participant's execution of a release of claims, such release
must be executed and all revocation periods shall have expired within forty-five
(45) days after the Termination Date; failing which such payment or benefit
shall be forfeited.  If such payment or benefit is exempt from Section 409A of
the Code, the Company may elect to make or commence payment at any time during
such 45-day period.  If such payment or benefit constitutes Non-Exempt Deferred
Compensation, then, (i) if such 45-day period begins and ends in a single
calendar year, the Company may make or commence payment at any time during such
period at its discretion, and (ii) if such 45-day period begins in one calendar
year and ends in the next calendar year, the payment shall be made or commence
during the second such calendar year, even if such signing and non-revocation of
the release occur during the first such calendar year included within such
45-day period.  In other words, a Participant is not permitted to influence the
calendar year of payment of Non-Exempt Deferred Compensation based on the timing
of signing the release.
19

--------------------------------------------------------------------------------



9.6 Timing of Reimbursements and In-kind Benefits.  If the Participant is
entitled to be paid or reimbursed for any taxable expenses under this Plan, and
such payments or reimbursements are includible in the Participant's federal
gross taxable income, the amount of such expenses reimbursable in any one
calendar year shall not affect the amount reimbursable in any other calendar
year, and the reimbursement of an eligible expense must be made no later than
December 31 of the year after the year in which the expense was incurred.  No
right of the Participant to reimbursement of expenses under any Section of this
Plan shall be subject to liquidation or exchange for another benefit.


9.7 Permitted Acceleration.  The Company shall have the sole authority to make
any accelerated distribution permissible under Treas. Reg. Section
1.409A-3(j)(4) to the Participant of deferred amounts, provided that such
distribution meets the requirements of Treas. Reg. Section 1.409A-3(j)(4).


ARTICLE 10
MISCELLANEOUS
  
10.1 Legal Fees and Expenses.  The Company shall reimburse all legal fees and
related expenses (including the costs of experts, evidence and counsel)
reasonably and in good faith incurred by a Participant if the Participant
prevails on a material issue with respect to his or her claim for relief in an
action by the Participant to obtain or enforce any right or benefit provided by
this Plan.  If a Participant is entitled to recover fees and expenses under this
Section 10.1, the reimbursement of an eligible expense shall be made within 10
business days after delivery of the Participant's respective written requests
for payment accompanied with such evidence of fees and expenses incurred as the
Company reasonably may require, but in no event later than March 15 of the year
after the year in which such rights are established.


10.2 Employment Status. This Plan does not constitute a contract of employment
or impose on the Participant or the Company any obligation to retain the
Participant as an Employee, to change the status of the Participant's
employment, or to change the Company's policies regarding termination of
employment.
 
10.3 Nature of Plan and Benefits.  Participants and any other person who may
have rights hereunder shall be mere unsecured general creditors of the Company
with respect to Severance Benefits due hereunder, and all amounts (other than
fully insured benefits) shall be payable from the general assets of the Company.


10.4 Withholding of Taxes. The Company may withhold from any amount payable or
benefit provided under this Plan such Federal, state, local, foreign and other
taxes as are required to be withheld pursuant to any applicable law or
regulation.
20

--------------------------------------------------------------------------------



10.5 No Effect on Other Benefits.  Severance Benefits shall not be counted as
compensation for purposes of determining benefits under other benefit plans,
programs, policies and agreements, except to the extent expressly provided
therein or herein.


10.6 Validity and Severability. The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


10.7 Successors.  This Plan shall bind any successor of or to the Company, its
assets or its businesses (whether direct or indirect, by purchase, merger,
consolidation or otherwise), in the same manner and to the same extent that the
Company would be obligated under this Plan if no succession had taken place.  In
the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by this Plan, the Company shall
require such successor expressly and unconditionally to assume and agree to
perform the Company's obligations under this Plan, in the same manner and to the
same extent that the Company would be required to perform if no such succession
had taken place. The term "Company," as used in this Plan, shall mean the
Company as hereinbefore defined and any successor or assignee to the business or
assets which by reason hereof becomes bound by this Plan.


10.8 Assignment.  This Plan shall inure to the benefit of and shall be
enforceable by a Participant's personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.  If a
Participant should die while any amount is still payable to the Participant
under this Plan had the Participant continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Plan to the Participant's estate.  A Participant's rights under this Plan shall
not otherwise be transferable or subject to lien or attachment.


10.9 Enforcement.  This Plan is intended to constitute an enforceable contract
between the Company and each Participant subject to the terms hereof.


10.10 Governing Law. To the extent not preempted by ERISA, the validity,
interpretation, construction and performance of the Plan shall in all respects
be governed by the laws of Tennessee, without reference to principles of
conflict of law.
21

--------------------------------------------------------------------------------



10.11 Arbitration.  Any dispute or controversy arising under or in connection
with this Plan that cannot be mutually resolved by the Company and a Participant
and their respective advisors and representatives shall be settled exclusively
by arbitration in Chattanooga. Tennessee, in accordance with the rules of the
American Arbitration Association before one arbitrator of exemplary
qualifications and stature, who shall be selected jointly by an individual to be
designated by the Company and an individual to be selected by the Participant,
or if such two individuals cannot agree on the selection of the arbitrator, who
shall be selected by the American Arbitration Association.  The Company shall
reimburse the Participant's reasonable legal fees if he prevails on a material
issue in arbitration.


22

--------------------------------------------------------------------------------

EXHIBIT A




PARTICIPANTS IN THE
ASTEC INDUSTRIES, INC. EXECUTIVE
CHANGE IN CONTROL SEVERANCE PLAN
as of July 28, 2016


Tier I Participants
CEO – Benjamin Brock
Vice Chairman- Norm Smith
Tier II Participants
COO – Richard Dorris
CFO – David Silvious
Group President – Richard Patek
Group President - Steve Claude
Group Vice President – Jeff Elliott
VP-Administration – Steve Anderson
Corporate Controller – Robin Leffew
Tier III Participants
Subsidiary Presidents:
Malcolm Swanson – Astec, Inc.
John Irvine – Roadtec
Jeff May – Kolberg-Pioneer
Matt Haven – Telsmith
Larry Cumming – Peterson Pacific
Jeff Schwartz – Johnson Crushers Int'l
Tom Wilkey – Heatec
Robert Wilfong – Heatec
Chris Colwell – Carlson Paving
Aaron Harmon – GEFCO
Tim Gonigam – Astec Mobile Screens
Mike Bremmer – CEI Enterprises
Tony Schwab – Dillman Equipment
David Smale – Astec Australia
Pascal Ferrari – Astec Mobile Machinery
Martin Dummigan – Telestack
Tom Kruger – Osborn
Don Sissons – Breaker Technology, Inc.





23